Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the specification filed 02/28/2022 are accepted.
	Applicant’s amendments to the claims filed 02/28/2022 are accepted. Claim 1 is amended and claim 4 is newly cancelled.
Response to Arguments
2)	Applicant’s arguments, see section titled “Claims Status and Amendments”, filed 02/28/2022, with respect to the specification and claims have been fully considered and are persuasive.  The objection of the specification and claims; and 35 U.S.C. 112(b) rejections of claims 1 and 4-9 have been withdrawn. 
	Applicant’s arguments, see section titled “35 U.S.C. §§ 102 and 103”, filed 02/28/2022, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1 and 7-8 as being anticipated by U.S. PGPUB 20010039399 to Bierman; and the 35 U.S.C. 103 rejection of claim 9 as being unpatentable over Bierman in view of U.S. Patent 8827960 to Haak have been withdrawn.
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 5, line 1, “The device according to claim 4” is amended to “The device according to claim 1”
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of record is Bierman. While Bierman teaches a device for attaching a catheter to a patient, comprising:
a base (Fig. 1; 50 and 56) having a first face (Fig. 1; 58) configured to be glued to a skin of the patient [Paragraph 0034], a second face (Fig. 1; 20 and 62) opposite to the first face suitable for receiving the catheter according to a catheter insertion axis (Fig. 2a; X); and
at least two pegs (Fig. 1; 30) which rise up substantially perpendicular to said second face (as shown in Fig. 1), each peg of said two pegs comprising a stem (Fig. 2a; 32) which has a cross section dimensioned so as the stem can freely pass through a through hole (Fig. 1; 74) of a fin (Fig. 1; 14) of the catheter (Fig. 1; 12) to be used together with said device, each peg of the at least two pegs further comprising an enlarged free end (Fig. 2a; 34) having a cross section greater than the cross section of the stem (as shown in Fig. 2a) and such that the enlarged free end cannot freely cross said through hole, said enlarged end being configured to cross said through hold only by elastically widening the through hole [Paragraph 0061];
wherein said at least two pegs are arranged in a substantially symmetrical position with respect to the catheter insertion axis X (as shown in Fig. 8), defining an axis of pegs’ positioning Y (Fig. 2a; Y), perpendicular to the catheter insertion axis X;

The combined structure of the connection segment being configured to be elastically moveable with respect to the axis of pegs’ positioning Y, a first end of the connection segment being rigidly connected to the base and a second end of the connection segment being rigidly connected to a peg of the at least two pegs imparts a novel and non-obvious function of the claimed invention; namely, allowing for insertion of only one of the at least two pegs into a fin of the catheter at a time, which creates a greater variance in the amount of fins the device can be used with - as noted by Applicant in Page 3, line 26 – Page 4, line 4 of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./           Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783